UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-31387 Northern States Power Company (Exact name of registrant as specified in its charter) Minnesota 41-1967505 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 414 Nicollet Mall Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) (612) 330-5500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 and Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at Aug. 1, 2011 Common Stock, $0.01 par value 1,000,000 shares Northern States Power Company (a Minnesota corporation) meets the conditions set forth in General Instruction H (1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format specified in General Instruction H (2) to such Form 10-Q. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item l. Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 4. Controls and Procedures 34 PART II — OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 6. Exhibits 36 SIGNATURES 37 Certifications Pursuant to Section 302 1 Certifications Pursuant to Section 906 1 Statement Pursuant to Private Litigation 1 This Form 10-Q is filed by Northern States Power Company, a Minnesota corporation (NSP-Minnesota). NSP-Minnesota is a wholly owned subsidiary of Xcel Energy Inc. Xcel Energy Inc. wholly owns the following subsidiaries: NSP-Minnesota; Northern States Power Company, a Wisconsin corporation (NSP-Wisconsin); Public Service Company of Colorado, a Colorado corporation (PSCo); and Southwestern Public Service Company, a New Mexico corporation (SPS). Additional information on Xcel Energy Inc. and its subsidiaries (collectively, Xcel Energy) is available on various filings with the Securities and Exchange Commission (SEC). 2 Table of Contents PART 1 — FINANCIAL INFORMATION Item 1 — FINANCIAL STATEMENTS NSP-MINNESOTA AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (amounts in thousands of dollars) Three Months Ended June 30, Six Months Ended June 30, Operating revenues Electric $ Natural gas Other Total operating revenues Operating expenses Electric fuel and purchased power Cost of natural gas sold and transported Cost of sales — other Other operating and maintenance expenses Conservation program expenses Depreciation and amortization Taxes (other than income taxes) Total operating expenses Operating income Other (expense) income, net ) 21 ) Allowance for funds used during construction — equity Interest charges and financing costs Interest charges — includes other financing costs of $1,616, $1,413, $3,042 and $2,811, respectively Allowance for funds used during construction — debt ) Total interest charges and financing costs Income before income taxes Income taxes Net income $ See Notes to Consolidated Financial Statements 3 Table of Contents NSP-MINNESOTA AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (amounts in thousands of dollars) Six Months Ended June 30, Operating activities Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Nuclear fuel amortization Deferred income taxes Amortization of investment tax credits ) ) Allowance for equity funds used during construction ) ) Net realized and unrealized hedging and derivative transactions ) ) Changes in operating assets and liabilities: Accounts receivable Accrued unbilled revenues Inventories Other current assets ) ) Accounts payable ) Net regulatory assets and liabilities ) ) Other current liabilities ) ) Pension and other employee benefits ) Change in other noncurrent assets ) ) Change in other noncurrent liabilities ) ) Net cash provided by operating activities Investing activities Utility capital/construction expenditures ) ) Merricourt refund - Merricourt deposit ) - Allowance for equity funds used during construction Purchase of investments in external decommissioning fund ) ) Proceeds from the sale of investments in external decommissioning fund Investments in utility money pool arrangement ) ) Repayments from utility money pool arrangement Advances to affiliate ) ) Advances from affiliate Other investments ) Net cash used in investing activities ) ) Financing activities Proceeds from short-term borrowings, net Borrowings under utility money pool arrangement Repayments under utility money pool arrangement ) ) Repayment of long-term debt, including reacquisition premiums ) ) Capital contributions from parent Dividends paid to parent ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest (net of amounts capitalized) $ ) $ ) Cash paid for income taxes, net ) ) Supplemental disclosure of non-cash investing transactions: Property, plant and equipment additions in accounts payable $ $ See Notes to Consolidated Financial Statements 4 Table of Contents NSP-MINNESOTA AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (amounts in thousands of dollars) Assets June 30, 2011 Dec. 31, 2010 Current assets Cash and cash equivalents $ $ Notes receivable from affiliates - Accounts receivable, net Accounts receivable from affiliates Accrued unbilled revenues Inventories Regulatory assets Derivative instruments Prepayments and other Total current assets Property, plant and equipment, net Other assets Nuclear decommissioning fund and other investments Regulatory assets Derivative instruments Other Total other assets Total assets $ $ Liabilities and Equity Current liabilities Current portion of long-term debt $
